DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The amended limitation of “the plurality of capacitive elements not including a variable capacitor” is not supported by the applicant specification.
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (PGPUB: 20090073078) in view of Kerr (PGPUB: 20140266415), in view of Englekirk (PGPUB: 20110165759), and further in view of Lin (PGPUB: 20110214912).


providing a plurality of switching elements coupled in series with one another, in relation to a ground (see Fig. 1B, paragraph 32, receiver switch 104 as well as the source-to-drain breakdown voltage of cascaded switches 108, 110, and 112 of the receiver switch 104); 
adding a plurality of parasitic capacitive elements across one or more of the switching elements (see Fig. 4, paragraph 43, the receiver switch 404 may include stacked transistors 408, 410, 412, and 406, which may be complementary metal oxide semiconductor (CMOS) transistors, according to an example embodiment of the invention. The receiver switch 404 may further include capacitors 418, 420), the plurality of capacitive elements not including a variable capacitor (see Fig. 4, paragraph 44, a capacitor 418 may be provided between the source 408a and the gate 408b of the transistor 408. Likewise, the source 408a (or drain 408c) of the transistor 408 may be connected to its body substrate 408d. The drain 408c of transistor 408 may be connected to the source 410a of transistor 410).
However, Ahn does not expressly teach:
each one of the plurality of capacitive elements having a respective capacitive value and each one of the plurality of capacitive elements providing a capacitive path across respective terminals of a respective switching element; and
setting the respective capacitive values of the plurality of capacitive elements such that the respective capacitive values are monotonically increasing or monotonically decreasing across the stack.

each one of the plurality of capacitive elements having a respective capacitive value and each one of the plurality of capacitive elements providing a capacitive path across respective terminals of a respective switching element (see Fig. 4, paragraph 36, of a plurality of series coupled harmonic cancellation circuits HC1-HC5. Each of the plurality of series coupled harmonic cancellation circuits HC1-HC5 are coupled across a corresponding one of plurality of series coupled transistor switches M1-M5 making up the RF switch branch 24); and
setting the respective capacitive values of the plurality of capacitive elements such that the respective capacitive values are monotonically increasing or monotonically decreasing across the stack (see Fig. 4, paragraph 36 and 38, an advantage of the configuration for the RF switch branch 24 is immunity to voltage stacking non-uniformity. Other combinations can also be used, such as two harmonic cancellation blocks per each transistor switch making up the RF switch branch 24; the capacitors, HC1-HC5, are connected in series and value of each varactor capacitor is set according harmonic signal and capacitance is increasing as number capacitors are increasing; an RF switch branch 28 includes a harmonic cancellation block 30 that is connected at two nodes within the RF switch branch 28. In particular, the plurality of series coupled harmonic cancellation circuits HC1-HC5 are coupled across only a portion of the plurality of series coupled transistor switches M1-M5 excluding ones of the plurality of series coupled transistor switches M1-M5 adjacent to a first port RFA and a second port RFB, which in this case excludes transistor switch M1 and transistor switch M5, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Kerr for providing It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Kerr for providing variable capacitors, HC1-HC5, are coupled across only a portion of the plurality of series coupled transistor switches M1-M5 excluding ones of the plurality of series coupled transistor switches M1-M5, which is able to set or adjust capacitive value of each capacitor and capacitance is monotonically increasing as number capacitors are increasing. Therefore, that the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
The combination does not expressly teach a ground plane.
Englekirk teaches that though each FET is in a high impedance state, the switch conducts somewhat due to the effective drain-source capacitances Cds corresponding to each FETX. Because the "off" conduction is almost entirely due to these capacitances, the FET structure itself is not shown, but only the j corresponding effective drain-source capacitances Cds1 306, Cds2 308, Cds3 310, . . . , Cds(j-1) 312 and Cdsj 314 (see Fig. 1, paragraph 30); An RF switch is often disposed between an RF signal node and a ground or circuit common node (see Fig. 1 and 4, paragraph 37); the equal-valued Cds capacitances for the (j-n) FETs above FET Mn are equivalent to a capacitor 504 having a value of Cds/(j-n). Similarly, the Cds for the lowest n FETs are equivalent to a capacitor 506 having a value Cds/n (see Fig. 4-5, paragraph 39).
1 306, Cds2 308, Cds3 310, . . . , Cds(j-1) 312 and Cdsj 314, and providing An RF switch is often disposed between an RF signal node and a ground or circuit common node, as a ground plane. Therefore the combination would provide a stacked transistor RF switch comprising a multiplicity of constituent transistors (e.g., FETs) of the stack all coupled in series connection drain to source to form a series string for which internal nodes are those between adjacent transistors and to include effective drain-source capacitances Cds along the drain-source chain having a common ground.
However, the combination does not expressly teach capacitive elements such that the respective capacitive values provided by the via densities.
 Lin teaches that a multi-layer PCB 200 includes one or more closed, or partially closed, geometric structures formed on inner substrates of the multi-layer PCB to enclose a via structure 210. Additionally, these one or more closed, or partially closed, gemortric structure may be formed on outer substrates of the multi-layer PCB to enclose the via structure 210 (see Fig. 2, paragraph 37); the equivalent capacitance CEQ of the via structure 210 is less than the capacitance of the conventional via structure 110. As a result, the via structure 210 effectively increases the power levels of the signals passing through the via structure 210 as well as decreasing the reflections of these signals back through the conductive pathway 208 and/or the conductive pathway 212 at higher frequencies (see Fig. 2, paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective EQ of the via structure 210 is less than the capacitance of the conventional via structure 110. As a result, the via structure 210 effectively increases the power levels of the signals passing through the via structure 210 as well as decreasing the reflections of these signals back through the conductive pathway 208 and/or the conductive pathway 212 at higher frequencies, as capacitive elements such that the respective capacitive values provided by the via densities. Therefore, the combination would provide to calculate or measure the equivalent capacitance according the via structure and one skill in the art would determine how many via needed based on capacitance needed in the circuit.
However, the combination does not expressly teach the via density of the respective element determined by a number of vias for the respective element.
The examiner is taking "Official Notice" that the limitation about the via density of the respective element determined by a number of vias for the respective element is well known in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the combination so that relationship between the via density and a number of vias would be available.

Regarding claim 3, the combination teaches wherein the plurality of switching elements includes field effect transistors (see Kerr, paragraph 27, field effect transistor), at least some of the field effect transistors each being coupled source-to-drain with one or more adjacent field effect transistors (see Ahn, Fig. 1A).

Regarding claim 4, the combination teaches wherein the plurality of switching elements includes at least one of field effect transistors, bipolar junction transistors, GaAs transistors, diodes, and micro-electromechanical devices (see Kerr, paragraph 27, field effect transistor).

Regarding claim 7 and 14, the combination teaches wherein at least some of the plurality of capacitive elements are formed with an excess of vias and metal available in a semiconductor manufacturing process (see FIFE, Fig. 2, paragraph 54, The gate to drain overlap capacitance Cgd, as shown in FIGS. 1 and 2, may naturally form the necessary capacitive coupling. To increase capacitive coupling, if desired, the row selection metal line can form an extra metal capacitor to the floating metal electrode or more significant source and drain extensions can be made with ion implantation).

Regarding claim 8, the combination teaches wherein each of at least some of the plurality of capacitive elements provides a respective lateral capacitance between a drain and a source of a corresponding field effect transistor utilized as switching element (see Kerr, Fig. 4).

Regarding claim 9, the combination teaches wherein the plurality of switching elements includes N switching elements and the plurality of capacitive elements includes N-1 capacitive elements (see Ahn, Fig. 1, item 408, 410, 412, 418, and 420).

Regarding claim 11, the combination teaches wherein the wireless device includes at least one of a base station, a repeater, a cellular phone, a smartphone, a computer, a laptop, a tablet computer, and peripheral device (see Ahn, abstract, the CMOS antenna switch may operate at a plurality of frequencies, perhaps around 900 MHz, 1.9 GHz and 2.1 GHz).

Regarding claim 15, the combination teaches wherein each of at least some of the plurality of capacitive elements provide a respective lateral capacitance between a drain and a source of a corresponding field effect transistor utilized as switching element (see Kerr, Fig. 4A).

Regarding claim 16, the combination teaches wherein the plurality of switching elements includes N switching elements and the plurality of capacitive elements includes N-1 capacitive elements (see Ahn, Fig. 1, item 408, 410, 412, 418, and 420).


Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (PGPUB: 20090073078) in view of Kerr (PGPUB: 20140266415), in view of Englekirk (PGPUB: 20110165759), in view of Lin (PGPUB: 20110214912), and further in view of Kunihiro (PGPUB: 20030063427).


Kunihiro teaches that the reverse surface of the multilayer substrate 1 is provided with a grounding terminal 3, which makes contact with a prescribed location on the outer conductive layer 28 so as to make electrical connection therewith (see Fig. 1, paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Kunihiro for providing he reverse surface of the multilayer substrate 1 is provided with a grounding terminal 3, as wherein the ground plane includes at least a portion of a semiconductor substrate. Therefore, the combination would provide the multilayer substrate with a grounding terminal and combining the elements from prior arts according to known methods and technique would yield predictable results.


Response to Arguments
 Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2649